GLADNEY, Judge.
The facts and legal principles herein involved are identical with those presented in Meadowview Park Subdivision, Inc. v. Morrison, La.App., 130 So.2d 776, this day decided.
The judgment under review is annulled, set aside and re.yer?ed, and it is ordered, adjudged and decreed that there be judgment in favor of George F. Denton, plaintiff in reconvention, and against Meadow-view Park Subdivision, Inc. in the full sum of $250, with legal interest thereon from December 2, 1959, until paid, and reserving unto the said Denton his right to enforce the judgment herein against the bond filed in this cause, and further reserving unto said Denton any rights he may have against Edward Gordon. Plaintiff, appellee, is taxed with all costs of this suit, including costs of this appeal.